DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HE YIHUI ET AL: "AddressNet: Shift-Based Primitives for Efficient Convolutional Neural Networks", 2019 IEEE WINTER CONFERENCE ON APPLICATIONS OF COMPUTER VISION (WACV), IEEE, 7 January 2019 (2019-01-07), pages 1213-1222, XP033525718, DOI: 10.1109/WACV.2019.00134. Cited in IDS submitted on 10/15/2021 hereinafter referred to as Yihui.

Claim 1, Yihui discloses a device comprising: a memory configured (Yihui in section 3.1, col.5 "Memory space" and "storage space") to store data of a current layer of a neural network, the data comprising a plurality of channels arranged in a first order (Yihui in fig.2b first (top) state of feature map) and partitioned into a plurality of first partitions (Yihui red, green, blue and yellow "groups" in fig. 2(b) and in section 3.1, col. 5) according to the first order, each first partition comprising a result of a convolution (Yihui GConv1 in fig. 2(b)) on a corresponding partition of channels in data of a previous layer of the neural network; and circuitry (Yihui GConv1 in fig. 2(b)) configured to: shift the plurality of channels arranged in the first order to a second order (Yihui second state of feature map in fig. 2(b)); partition the shifted plurality of channels into a plurality of second partitions, according to the second order; and for each of the plurality of second partitions, perform a convolution on channels of the shifted plurality of channels that are in the corresponding second partition (Yihui GConv2 in fig. 2(b)).Claim 2. The device according to claim 1, wherein a channel of the plurality of channels comprises an array of data having at least one dimension. (Yihui fig.3 2D arrays).

Claim 3. The device according to claim 1, wherein the circuitry is configured to circularly shift the plurality of channels arranged in the first order to the second order by a determined number of channels. (Yihui fig. 2(b) shows that the circuitry is configured to circularly shift the plurality of channels arranged in the first order to the second order by 2 channels)

Claim 4. The device according to claim 1, wherein the circuitry is further configured to write the plurality of channels arranged in the second order, to a continuous range of addresses of the memory. (Yihui relies on a single pointer for identifying the starting address of the feature map (section 3.2), which is only possible because data is written continuously in said feature map. For the shift operation in fig. 2(b) only the first two (red) channels are copied (i.e. (re) written) to the allocated memory space at the end of the feature map. The device of Yihui is thus configured to
also write/read the plurality of channels arranged in the second order, to/from a continuous range of addresses of the memory).


Claim 6. The device according to claim 1, wherein each of the plurality of channels has a corresponding identifier. (Yihui fig. 2(b) shows that a number of the plurality of second partitions is the same as that of the plurality of first partitions, and that each of the plurality of second partitions has two channels in common with a corresponding one of the plurality of first partitions)

Claim 7. The device according to claim 6, wherein the circuitry is further configured to: identify a memory address of a particular channel of the plurality of channels by applying an address mapping function to an identifier corresponding to the particular channel; and read the particular channel from the identified address of the particular channel in the memory. (Yihui section 3.1 discloses in that in the device of Yihui relies on GPUs for performing the convolutions. Yihui thus implicitly discloses that the device also comprises multiplier and accumulator (MAC) circuitry, necessarily present in the GPUs).

Claim 8. The device according to claim 1, wherein: a number of the plurality of second partitions is the same as that of the plurality of first partitions, and each of the plurality of second partitions has at least one channel common with a corresponding one of the plurality of first partitions. (Yihui fig. 2(b) shows that a number of the plurality of second partitions is the same as that of the plurality of first partitions, and that each of the plurality of second partitions has two channels in common with a corresponding one of the plurality of first partitions)

9. The device according to claim 1, wherein the circuitry comprises: shift circuitry configured to circularly shift the plurality of channels arranged in the first order; and multiplier and accumulator (MAC) circuitry configured to perform, for each of the plurality of second partitions, the convolution on channels of the circularly shifted plurality of channels that are in the corresponding second partition.

10. The device according to claim 9, wherein the shift circuitry is configured to circularly shift the plurality of channels arranged in the first order in one of a right direction or a left direction.

Claim 11, the claim essentially recites the same limitations as claim 1. The rejection of claim 1 is applied to claim 11.

Claim 12. The method according to claim 11, wherein a channel of the plurality of channels comprises an array of data having at least one dimension. (Yihui fig.3 2D arrays)

Claim 13. The method according to claim 11, wherein the plurality of channels arranged in the first order is circularly shifted to the second order by a determined number of channels. (Yihui fig. 2(b) shows that the circuitry is configured to circularly shift the plurality of channels arranged in the first order to the second order by 2 channels)

Claim 16. The method according to claim 11, wherein each of the plurality of channels has a corresponding identifier. (Yihui fig. 2(b) shows that a number of the plurality of second partitions is the same as that of the plurality of first partitions, and that each of the plurality of second partitions has two channels in common with a corresponding one of the plurality of first partitions)

Claim 17. The method according to claim 16, further comprising: identifying a memory address of a particular channel of the plurality of channels by applying an address mapping function to an identifier corresponding to the particular channel; and reading the particular channel from the identified address of the particular channel in the memory. (Yihui section 3.1 discloses in that in the device of Yihui relies on GPUs for performing the convolutions. Yihui thus implicitly discloses that the device also comprises multiplier and accumulator (MAC) circuitry, necessarily present in the GPUs)

Claim 18. The method according to claim 11, wherein: a number of the plurality of second partitions is the same as that of the plurality of first partitions, and each of the plurality of second partitions has at least one channel common with a corresponding one of the plurality of first partitions. (Yihui fig. 2(b) shows that a number of the plurality of second partitions is the same as that of the plurality of first partitions, and that each of the plurality of second partitions has two channels in common with a corresponding one of the plurality of first partitions)

Claim 19. The method according to claim 11, comprising: circularly shifting, by shift circuitry, the plurality of channels arranged in the first order; and performing, by multiplier and accumulator (MAC) circuitry, for each of the plurality of second partitions, the convolution on channels of the circularly shifted plurality of channels that are in the corresponding second partition.

Claim 20. The method according to claim 19, comprising circularly shifting, by the shift circuitry, the plurality of channels arranged in the first order in one of a right direction or a left direction. (Yihui section 3.1 discloses in that in the device of Yihui relies on GPUs for performing the convolutions. Yihui thus implicitly discloses that the device also comprises multiplier and accumulator (MAC) circuitry, necessarily present in the GPUs)

Allowable Subject Matter
Claims 5, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5, no prior arts discloses alone or in combination the features “The device according to claim 4, wherein the circuitry is further configured to read the plurality of channels arranged in the second order, from the continuous range of addresses of the memory.”

14, no prior arts disclose alone or in combination the features “The method according to claim 11, further comprising writing the plurality of channels arranged in the second order, to a continuous range of addresses of the memory.

Claim 15 depends on allowable claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows: US 20180181858 A1 A convolutional neural network (CNN) processing method includes selecting a survival network in a precision convolutional network based on a result of performing a high speed convolution operation between an input and a kernel using a high speed convolutional network, and performing a precision convolution operation between the input and the kernel using the survival network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        7/18/2022